     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 1 of 10
                                                                       7-1



 1
                  IN THE UNITED STATES DISTRICT COURT
 2
                    FOR THE DISTRICT OF MASSACHUSETTS
 3

 4

 5   * * * * * * * * * * * * *            16CV30008-NMG
     LEE HUTCHINS            *
 6                           *
     VS.                     *            JANUARY 30, 2019
 7                           *            9:19 A.M.
     DANIEL McKAY, et al     *
 8                           *
     * * * * * * * * * * * * *            BOSTON, MA
 9

10
               BEFORE THE HONORABLE NATHANIEL M. GORTON
11
                                DISTRICT JUDGE
12
                            (Jury Trial - Day 7)
13

14
     APPEARANCES:
15

16   FOR THE PLAINTIFF:           LUKE F. RYAN, ESQ.
                                  SAMANTHA LEBOEUF, ESQ.
17                                DAVID P. HOOSE, ESQ.
                                  Sasson, Turnbull & Hoose
18                                100 Main Street
                                  Third Floor
19                                Northampton, MA 01060

20
     FOR THE DEFENDANTS,
21   McKAY AND HERVIEUX:          KEVIN B. COYLE, ESQ.
                                  935 Main Street
22                                Springfield, MA 01103

23   FOR THE DEFENDANT,
     ROMERO:                      KATHLEEN E. SHEEHAN, ESQ.
24                                Keyes & Donnellan
                                  293 Bridge Street, Suite 600
25                                Springfield, MA 01103
     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 2 of 10
                                                                       7-2



 1
     APPEARANCES (Cont'd):
 2
     FOR THE DEFENDANT,           LISA C. deSOUSA, ESQ.
 3   CITY OF SPRINGFIELD:         JEREMY SAINT LAURENT, ESQ.
                                  City of Springfield
 4                                36 Court Street
                                  Springfield, MA 01103
 5
                                  Debra D. Lajoie, RPR-FCRR-CRI-RMR
 6   Court Reporter:              One Courthouse Way
                                  Boston, MA 02210
 7

 8
                  Proceeding reported and produced
 9                 by computer-aided stenography

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 3 of 10
                                                                       7-3



 1           30 JANUARY 2019 -- 9:19 A.M.

 2             (The jury is present for the following).

 3             THE COURT:     Good morning, Jurors.         Welcome back.

 4   We're ready to go back to work.

 5             I just want to say good morning to you and to

 6   wish you well on your way.          If you have any questions,

 7   someone will be here to answer it.             So please continue

 8   your deliberations -- well, I guess need to do one

 9   other thing.

10             May I have a showing of hands of all of those of

11   you who have honored my instructions about not talking

12   about this case with anybody else and not trying to do

13   any independent research?          Please show me the hands.

14             Thank you.     That's a unanimous showing of

15   12 hands, and I appreciate it.

16             So continue your deliberations, and someone will

17   be here to answer your questions if you have any.

18             I'm reminded by my Deputy that one of the

19   Defendants is not here, but he's on his way.

20   Apparently he got delayed on his way and -- is that the

21   same with respect to the Plaintiff?

22             MR. RYAN:     Yes, Your Honor.

23             THE COURT:     The same with respect to the

24   Plaintiff.      That's why they're not here.

25             So please continue your deliberations.
     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 4 of 10
                                                                       7-4



 1             THE CLERK:     All rise for the jury.

 2             (The jury is not present for the following)

 3             THE COURT:     Please be seated, Jurors -- rather,

 4   Counsel.

 5             I have arranged that Judge O'Toole will be

 6   covering for me if we get to 11:00 and we have not had

 7   any further developments.          So Judge George O'Toole will

 8   be accepting any questions and/or taking the verdict if

 9   it happens to come after 11:00.

10             Otherwise, we're in recess until further notice.

11             (Recess, 9:21 a.m.)

12             (Resumes, 10:15 a.m.)

13             (The jury is present for the following)

14             THE CLERK:     Mr. Foreman, has the jury agreed

15   upon a unanimous verdict?

16             THE JUROR:     Yes.

17             THE CLERK:     Mr. Foreman, will you return your

18   verdict to the Court.

19             THE COURT:     The verdict form is in order and may

20   be recorded.

21             THE CLERK:     Mr. Foreman, members of the jury,

22   harken to your verdict, as the Court has received it.

23             "We, the jury, unanimously find that Federal law

24   claim unlawful entry, No. 1:           Has Plaintiff proved that

25   either Officer McKay or Officer Romero unlawfully
     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 5 of 10
                                                                         7-5



 1   entered Plaintiff's residence?           As to Defendant McKay,

 2   yes; as to Defendant Romero, yes.

 3             "1A:   Was the unlawful entry by either

 4   Officer McKay or Officer Romero the proximate cause of

 5   Plaintiff's alleged damages?           As to Defendant McKay,

 6   no; as to Defendant Romero, no.

 7             "Federal law claim, excessive force, 2:             Has

 8   Plaintiff proved that either Officer McKay or

 9   Officer Hervieux violated Plaintiff's Constitutional

10   rights by using excessive force during Plaintiff's

11   arrest on January 20th, 2013?           As to Defendant McKay,

12   no; as to Defendant Hervieux, yes.

13             "2A:   Has Plaintiff proved that the use of

14   excessive force by either Officer McKay or

15   Officer Hervieux proximately caused Plaintiff's alleged

16   damages?     As to Defendant McKay, no; as to Defendant

17   Hervieux, yes.

18             "State law claim, assault and battery No. 3:

19   Has Plaintiff proved that either Officer McKay or

20   Officer Hervieux committed assault and battery against

21   Plaintiff when arresting him?           As to Defendant McKay,

22   no; as to Defendant Hervieux, yes.

23             "3A:   Has Plaintiff proved that such assault and

24   battery against Plaintiff by either Officer McKay or

25   Officer Hervieux proximately caused Plaintiff's alleged
     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 6 of 10
                                                                       7-6



 1   damages?     As to Defendant McKay, no; as to Defendant

 2   Hervieux, yes.

 3             "State law claim, abuse of process, Question

 4   No. 4:     Has Plaintiff proved that any of the individual

 5   Defendants listed below sought criminal charges against

 6   him for an ulterior purpose?           As to Defendant McKay,

 7   no; as to Defendant Romero, no; as to Defendant

 8   Hervieux, no.

 9             "State law claim, malicious prosecution,

10   Question 5:      Has Plaintiff proved that any of the

11   individual Defendants listed below maliciously

12   instituted criminal proceedings against him with an

13   improper motive and without probable cause?               As to

14   Defendant McKay, no; as to Defendant Romero, no; as to

15   Defendant Hervieux, no.

16             "Claim against the City of Springfield,

17   Question No. 6:       Has Plaintiff proved that the City of

18   Springfield was deliberately indifferent to the civil

19   rights of its citizens through a policy or custom of

20   inadequately supervising or disciplining its Officers?

21   Yes.

22             "Question 6A:      Has Plaintiff proved that the

23   City's offending policy or custom caused either

24   Officer McKay or Officer Hervieux, or both, to use

25   excessive force against Plaintiff?             Yes.
     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 7 of 10
                                                                       7-7



 1             "Question No. 8:       Enter below in words and in

 2   numbers the amount of compensatory damages, if any,

 3   you award to Plaintiff caused by the conduct of

 4   Defendants McKay and/or Hervieux as to whom you have

 5   answered Question 2 or 3A yes.           Excessive force/assault

 6   and battery, $250,000 only."

 7             So say you, Mr. Foreman, and so say you all

 8   members of the jury?

 9             THE JURORS:     Yes.

10             THE COURT:     Do counsel have anything for the

11   Court before I discharge the jury?

12             MR. COYLE:     Could we have a second, Your Honor?

13             THE COURT:     Yes.

14             (Pause)

15             MR. COYLE:     We have nothing, Your Honor.

16             MR. RYAN:     Nothing from the Plaintiff,

17   Your Honor.

18             THE COURT:     All right.     Then I do thank you,

19   Jurors, for your attention, concern and care in

20   performing your civic duty over these past several

21   days, week and plus.         And because you have performed

22   it, justice has been done, regardless of the direction

23   of your verdict.

24             I hope you do feel a sense of pride in your

25   service because you have performed one of the most
     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 8 of 10
                                                                       7-8



 1   fundamental duties of your citizenship and one that

 2   distinguishes your duties from those of citizens of

 3   most other countries because, uniquely in the

 4   United States, our citizens have a right to a trial by

 5   jury of their fellow citizens.

 6             So you are excused from further jury duty and

 7   dismissed with the thanks of this Court, and I hope you

 8   all will return to your various walks of life with a

 9   better understanding and appreciation for what doing

10   justice in this country is all about.             You are

11   discharged, and we are adjourned.

12             THE CLERK:     All rise for the jury.

13             (The jury is not present for the following)

14             THE COURT:     All right.     Be seated, Counsel.

15             Do counsel have anything for the Court outside

16   the hearing of the jury for the Court before we

17   adjourn?

18             MR. RYAN:     I guess just a question, Your Honor,

19   on the issue of prejudgment interest, how you'd like

20   the parties to proceed with respect to that issue.

21             THE COURT:     Well, if there is an issue, you

22   should brief it briefly within a week.

23             MR. RYAN:     Will do.

24             THE COURT:     Anything from the Defendants?

25             MS. deSOUSA:      Nothing at this time, Your Honor.
     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 9 of 10
                                                                       7-9



 1             THE COURT:     All right.     I do want to thank

 2   counsel for a well-tried case.           It was presented

 3   professionally with appropriate vigor, and the Court is

 4   always appreciative of that.

 5             Thank you.

 6             (Adjourned, 10:23 a.m.)

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:16-cv-30008-NMG Document 177 Filed 03/11/19 Page 10 of 10
                                                                        7-10



 1

 2                             C E R T I F I C A T I O N

 3

 4

 5

 6

 7

 8

 9                 I, Debra D. Lajoie, RPR-FCRR-CRI-RMR, do

10    hereby certify that the foregoing pages are a true and

11    accurate transcription of my stenographic notes in the

12    above-entitled case.

13

14

15

16

17

18                        /s/ Debra D. Lajoie

19

20

21

22

23                         3/6/19

24

25
